     Case 3:19-cr-00083-M Document 282 Filed 12/14/20               Page 1 of 2 PageID 2669



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
v.                                                §            Case Number: 3:19-CR-00083-M
                                                  §
RUEL M. HAMILTON (01),                            §
                                                  §
         Defendant.                               §

                      ORDER MODIFYING CONDITIONS OF RELEASE

         On this date came to be considered the Request for Modification to Conditions of

Release, filed by Defendant Ruel M. Hamilton. The Court is of the opinion that the motion

should be GRANTED IN PART. To the extent Defendant Hamilton requests an end to his home

confinement requirement, the motion is DENIED.

         It is therefore ORDERED that the conditions of release previously set in this case be,

and they are hereby, AMENDED only as set forth below:

         The Defendant is authorized to contact any current employee or non-employee business

associate not on any witness list, but only for business related matters and not to discuss or allude

to this case in any way.

         The Defendant is authorized to travel, with notice to pre-trial services, from his home to

his office, and also to inspect properties so that he can discuss with his CFO (and others with whom

he has permission to speak) issues of maintenance, budget or other business needs.

         The Defendant is authorized to travel from his home to visit his children and grandchildren.

         The Defendant is authorized to sit in or walk around his own yard.



         SO ORDERED.
Case 3:19-cr-00083-M Document 282 Filed 12/14/20   Page 2 of 2 PageID 2670



    December 14, 2020.


                                 BARBARA M. G. LYNN
                                 CHIEF JUDGE
